          Case 19-15175-abl           Doc 28       Entered 08/26/19 09:44:48             Page 1 of 6


  1

  2

  3

  4

   5
___________________________________________________________________
  6

  7   GARMAN TURNER GORDON LLP
      WILLIAM M. NOALL
  8   Nevada Bar No. 3549
  9   E-mail: wnoall@gtg.legal
      GABRIELLE A. HAMM
 10   Nevada Bar No. 11588
      E-mail: ghamm@gtg.legal
 11   650 White Drive, Suite 100
      Las Vegas, Nevada 89119
 12   Telephone (725) 777-3000
 13   Facsimile (725) 777-3112
      [Proposed] Attorneys for Debtor National
 14   Merchandising Services, LLC

 15                                  UNITED STATES BANKRUPTCY COURT

 16                                       FOR THE DISTRICT OF NEVADA

 17   In re:                                                          Case No.: BK-19-15172-ABL
                                                                      Chapter 11
 18   NATIONAL MERCHANDISING SERVICES,
      LLC,
 19                                                                   Hearing Date: August 20, 2019
                                   Debtor.                            Hearing Time: 1:30 p.m.
 20
 21                ORDER DIRECTING JOINT ADMINISTRATION OF THE DEBTORS’
                       CHAPTER 11 CASES UNDER FED. R. BANKR. P. 1015(b)
 22
                 National Merchandising Services, LLC (“NMS”), debtor and debtor-in-possession, filed its
 23
      Emergency Motion for Order Directing Joint Administration of Debtors’ Chapter 11 Cases Under
 24
      Federal Rule of Bankruptcy Procedure 1015(b) [ECF No. 11] (the “Motion”)1 on August 14, 2019,
 25
      requesting joint administration of NMS’s chapter 11 case with the chapter 11 cases of Edward S.
 26
      Burdekin, bankruptcy case number BK-19-15175-ABL (“Burdekin”) and National Store Retail
 27

 28   1
          All undefined, capitalized terms shall have the meaning ascribed to them in the Motion.


                                                                 1
                              Case 19-15175-abl              Doc 28     Entered 08/26/19 09:44:48        Page 2 of 6


                      1     Services, LLC, a Georgia limited liability company, bankruptcy case number BK-19-15174-ABL,

                      2     each filed in this Bankruptcy Court (“NSRS,” and collectively with NMS and Burdekin, the

                      3     “Debtors”).

                      4                 The Motion was heard and considered by above-captioned Bankruptcy Court on August

                      5     20, 2019 at 1:30 p.m. NMS appeared by and through its proposed counsel, the law firm of Garman

                      6     Turner Gordon LLP, and Burdekin and NSRS appeared and through their proposed Nevada

                      7     counsel, the Andersen Law Firm, Ltd., and all other appearances were noted on the record.

                      8                 The Bankruptcy Court reviewed the Motion and the other pleadings and papers on file and

                      9     heard and considered the argument of counsel at the hearing on the Motion. The Bankruptcy Court

                    10      determined that notice and an opportunity for a hearing on the Motion was appropriate under the

                    11      circumstances of the Debtors’ chapter 11 cases and that no other or further notice need be given;

                    12      that the Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

                    13      that this matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2); that venue in

                    14      this judicial district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and that the relief requested

                    15      in the Motion is in the best interests of the NMS, the other Debtors, the Debtors’ estates, their

                    16      creditors, and other parties-in-interest. After due deliberation and sufficient cause appearing

                    17      therefor,

                    18                  IT IS HEREBY ORDERED ADJUDGED AND DECREED as follows:

                    19                  1.         That pursuant to FED. R. BANKR. P. 1015(b), the Motion is granted in its entirety.

                    20                  2.         The Chapter 11 Cases of NMS, Burdekin, and NSRS are consolidated for

                    21      procedural purposes only and shall be jointly administered in accordance with Fed. R. Bankr. P.

                    22      1015(b).

                    23                  3.         The Chapter 11 Cases shall be jointly administered by this Bankruptcy Court under

                    24      Case No. BK-19-15172-ABL (the “Lead Case”).

                    25                  4.         The caption of the jointly administered Chapter 11 Cases shall read as set forth on

                    26      Exhibit 1 attached hereto.

                    27                  5.         A docket entry shall be made on the docket of Burdekin and NSRS, substantially

                    28      as follows:
Garman Turner Gordon
 650 White Dr., Suite 100                                                           2
Las Vegas, Nevada 89119
     (725) 777-3000
                            4822-6794-9727, v. 5
                              Case 19-15175-abl               Doc 28     Entered 08/26/19 09:44:48         Page 3 of 6


                      1                            An Order has been entered pursuant to Rule 1015(b) of the Federal
                                                   Rules of Bankruptcy Procedure directing joint administration of the
                      2                            Chapter 11 Cases of National Merchandising Services, LLC,
                      3                            Edward S. Burdekin, and National Store Retail Services, LLC. The
                                                   docket in Case No. BK-19-15172-ABL should be consulted for all
                      4                            matters affecting this case. All further pleadings, motions, and
                                                   other papers shall be filed in, and all further docket entries shall be
                      5
                                                   made in, Case No. BK-19-15172-ABL.
                      6
                                        6.         The Debtors shall maintain one consolidated docket, service list, and file.
                      7
                                        7.         All parties shall use each debtor’s respective case number and the proof of claim
                      8
                            number when identifying a proof of claim in any pleadings filed in the Chapter 11 Cases.
                      9
                                        8.         Neither the Motion nor this Order shall be construed as affecting a substantive
                    10
                            consolidation of the Debtors’ Chapter 11 Cases.
                    11
                                        9.         This Order shall be effective and enforceable immediately upon its entry.
                    12                  10.        This Bankruptcy Court shall retain jurisdiction with respect to all matters arising
                    13      from or related to the implementation of this Order, which shall occur in the Lead Case.
                    14                   IT IS SO ORDERED.
                    15       Prepared and Submitted by:                                   Approved/Disapproved by:
                    16       GARMAN TURNER GORDON LLP                                     ANDERSEN LAW FIRM, LTD.
                    17
                             By: /s/ William M. Noall                                     By: /s/ Ryan A. Andersen
                    18           WILLIAM M. NOALL                                             RYAN A. ANDERSEN
                                 GABRIELLE A. HAMM                                            101 Convention Center Drive, Suite 600
                    19           650 White Drive, Suite 100                                   Las Vegas, Nevada 89109
                                 Las Vegas, Nevada 89119                                      [Proposed] Attorneys for National Store
                    20           [Proposed] Attorneys for Debtor                              Retail Services, LLC and Edward S.
                                 National Merchandising Services, LLC                         Burdekin
                    21
                             Approved/Disapproved by:
                    22
                             OFFICE OF THE UNITED STATES
                    23       TRUSTEE
                    24
                             By: /s/ Cameron M. Gulden
                    25
                                 CAMERON M. GULDEN
                    26           300 South Booth Street, Room 3009
                                 Reno, Nevada 89509
                    27

                    28
Garman Turner Gordon
 650 White Dr., Suite 100                                                             3
Las Vegas, Nevada 89119
     (725) 777-3000
                            4822-6794-9727, v. 5
Case 19-15175-abl   Doc 28   Entered 08/26/19 09:44:48   Page 4 of 6



                      EXHIBIT 1




                      EXHIBIT 1
      Case 19-15175-abl         Doc 28     Entered 08/26/19 09:44:48        Page 5 of 6


 1    GARMAN TURNER GORDON LLP                          ANDERSEN LAW FIRM, LTD.
      WILLIAM M. NOALL                                  RYAN A. ANDERSEN
 2    Nevada Bar No. 3549                               Nevada Bar No. 12321
      E-mail: wnoall@gtg.legal                          E-mail: ryan@vegaslawfirm.legal
 3                                                      101 Convention Center Drive, Suite 600
      GABRIELLE A. HAMM
      Nevada Bar No. 11588                              Las Vegas, Nevada 89109
 4                                                      Telephone: (702) 522-1992
      E-mail: ghamm@gtg.legal
                                                        Facsimile: (702) 825-2824
 5    650 White Drive, Suite 100                        WIGGAN & GEER, LLC
      Las Vegas, Nevada 89119                           WILL B. GEER (Pro Hac Vice pending)
 6    Telephone (725) 777-3000                          E-mail: wgeer@wiggamgeer.com
      Facsimile (725) 777-3112                          50 Hurt Plaza, SE, Suite 1245
 7                                                      Atlanta, Georgia 30303
      [Proposed] Attorneys for National
      Merchandising Services, LLC                       Telephone: (678) 587-8740
 8                                                      Facsimile: (404) 287-2767
                                                        [Proposed] Attorneys for National Store Retail
 9                                                      Services, LLC and Edward S. Burdekin
10                              UNITED STATES BANKRUPTCY COURT
11                                   FOR THE DISTRICT OF NEVADA
12
                                                        Case No.: BK-S-19-15172-ABL
     In re:
13                                                      Chapter 11
     NATIONAL MERCHANDISING SERVICES,                   Jointly administered with:
14   LLC
15                                                      Edward Steven Burdekin,
              Affects this Debtor.                         Case No. BK-19-15175-ABL; and
16                                                      National Store Retail Services, LLC,
              Affects all Debtors.
                                                             Case No. BK-19-15174-ABL
17
                                                        Date:
18            Affects Edward Steven Burdekin.
                                                        Time:
19                                                      Place:
              Affects National Store Retail Services,
20
              LLC.
21

22

23

24

25

26
27

28


     4822-6794-9727, v. 5
      Case 19-15175-abl          Doc 28     Entered 08/26/19 09:44:48         Page 6 of 6


 1
                                          LR 9021 CERTIFICATION
 2
            In accordance with LR 9021, counsel submitting this document certifies that the order
 3   accurately reflects the court’s ruling and that (check one):
 4                             The court waived the requirement of approval under LR 9021(b)(1).
 5
                               No party appeared at the hearing or filed an objection to the motion.
 6
                                I have delivered a copy of this proposed order to all counsel who appeared
 7                     at the hearing, and any unrepresented parties who appeared at the hearing, and each
                       has approved or disapproved the order, or failed to respond, as indicated in the
 8                     order.
 9                             I certify that this is a case under Chapter 7 or 13, that I have served a copy
                       of this order with the motion pursuant to LR 9014(g), and that no party has
10
                       objection to the form or content of the order.
11

12

13
                                                        ###
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     4822-6794-9727, v. 5
